Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patented application No. 11164039.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application discloses “a memory that stores computer-executable components; and a processor, operably coupled to the memory, that executes the computer-executable components stored in the memory, wherein the computer-executable components comprise: a graph component that generates a graph modeling a support set of temporal action classifications, such that nodes of the graph correspond to respective temporal action classifications in the support set; and a convolution component that performs a convolution on the graph, such that the nodes output information indicating levels of match between the respective temporal action classifications and an action to be classified”; and 
claim 1 of the patented application 11164039 discloses “determine a measured horizontal disparity factor for a rectified image array comprising a plurality of rectified images by a first process arranged to: iteratively select a horizontal candidate value; measure a horizontal error associated with the selected horizontal candidate value; and determine as the measured horizontal disparity factor a horizontal candidate value with which a minimized horizontal error is associated; and determine a measured vertical disparity factor for the rectified image array by a second process arranged to: iteratively select a vertical candidate value; measure a vertical error associated with the selected vertical candidate value; and determine as the measured vertical disparity factor a vertical candidate value with which a minimized vertical error is associated”. 
Claim 8 of the instant application discloses “generating, by a device operatively coupled to a processor, a graph modeling a support set of temporal action lassifications, such that nodes of the graph correspond to respective temporal action classifications in the support set; and performing, by the device, a convolution on the graph, such that the nodes output information indicating levels of match between the respective temporal action classifications and an action to be classified”; and  
claim 8 of patented application 11164039 discloses “generating, by a device operatively coupled to a processor, a graph modeling a support set of temporal action classifications, such that nodes of the graph correspond to respective temporal action classifications in the support set; and performing, by the device, a convolution on the graph, such that the nodes output information indicating levels of match between the respective temporal action classifications and an action to be classified”.
Claim 15 of the instant application discloses “generate a graph modeling a support set of temporal action classifications, such that nodes of the graph correspond to respective temporal action classifications in the support set, and such that edges of the graph correspond to similarities between the respective temporal action classifications; and perform a convolution on the graph, such that the nodes output respective matching scores indicating levels of match between the respective temporal action classifications and an action to be classified”;

claim 15 of patented application 11164039 discloses “generate a graph modeling a support set of temporal action classifications, such that nodes of the graph correspond to respective temporal action classifications in the support set, and such that edges of the graph correspond to similarities between the respective temporal action classifications; and perform a convolution on the graph, such that the nodes output respective matching scores indicating levels of match between the respective temporal action classifications and an action to be classified”.

Conclusion
3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12/07/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2665